DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/03/2021 is acknowledged.  The traversal is on the ground(s) that the groups are not distinct and that there is no serious burden.  This is not found persuasive. First, since claim 13 has been amended, and the amendments now render group I and group II as not distinct then Group II is integrated into the elected invention. However, Group III is still deemed distinct since it does not required the outdoor connection pipe connecting the first pump with the second pump. This distinction between the groups do render a burden in the search of the application. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, , 11, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US Pat No. 5,361,595), hereinafter referred to as Shimura, in view of Matsuoka et al. (US Pat No. 6,941,767), hereinafter referred to as Matsuoka, in further view of Nishimura (US 20090272135), hereinafter referred to as Nishimura.
Re claims 1 and 14, Shimura teaches (Fig 1-18) a heat pump having an outdoor unit,
a first heat pump (e.g. 11); and
a second heat pump (e.g. 12); and
wherein the first heat pump includes a first outdoor unit (e.g. 11), the first outdoor unit comprising:
a compressor (111);
an outdoor-unit connecting pipe connecting an intake path of the compressor and a second outdoor unit of the second heat pump for supplying a refrigerant to the second outdoor unit of the second heat pump; and
an outdoor-unit connecting pipe (e.g. 51) connecting an intake path (e.g. 65) of the compressor and a second outdoor unit (e.g. 12) of the second heat pump (e.g. 12) for supplying a refrigerant (see e.g. C6-lns 15-20) to the second outdoor unit of the second heat pump,
Shimura does not explicitly teach the limitation of a refrigerant filling port provided in a portion of the outdoor-unit connecting pipe.
However, Nishimura teaches (Fig 10) the limitation of a refrigeration system comprising a refrigerant filling port (15) provided in a portion of an outdoor-unit connecting pipe (16). 
Therefore, at the time the invention was effectively filed it would have been obvious for a person of ordinary skill in the art to have modified Shimura and integrated a refrigerant filling port provided in a portion of the outdoor-unit connecting pipe, as taught by the system of Nishimura, in order to properly charge the heat pump with the refrigerant (see Nishimura ¶ 12).
1 (see e.g. ¶ 160, “Note that a charging point in the refrigerant circuit is not limited to the above. For example, a service port capable of charging refrigerant from the vicinity of the gas side shut-off valve 27 may be disposed at the time of charging”). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arranged the refrigerant filling port to a portion of the outdoor-unit connecting pipe, since it has been held that mere relocation of an element would not have modified the operation of the device. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

Re claim 2, Shimura, as modified, teaches the heat pump system of claim 1. Shimura further teaches an oil separator (e.g. 121) provided in a discharge path (see arrow in Fig 1) of the compressor.

Re claim 3, Shimura, as modified, teaches the heat pump system of claim 1. Shimura further teaches an oil supply pipe (e.g. pipe where 231 is placed) configured to provide oil from an oil separator (e.g. 121) to the second heat pump via the outdoor-unit connecting pipe (see e.g. Fig 1).

Re claim 4, Shimura, as modified, teaches the heat pump system of claim 1. Shimura further teaches an oil supply pipe (e.g. pipe where 231 is placed) extending from a predetermined position of the oil separator to the outdoor-unit connecting pipe (see e.g. Fig 1),

Re claim 5, Shimura, as modified, teaches the heat pump system of claim 4. Shimura further teaches wherein the first outdoor unit further comprises: an on-off valve (231) provided on the oil supply pipe.

Re claim 11, Shimura, as modified, teaches the heat pump system of claim 1. Shimura further teaches further comprising a connecting pipe (e.g. 65) that connects the outdoor-unit connecting pipe to the second outdoor unit.
Re claim 13, Shimura teaches (Fig 1-18) a heat pump having an outdoor unit,
e.g. 11); and
a second heat pump (e.g. 12); and
wherein the first heat pump includes a first outdoor unit (e.g. 11), the first outdoor unit comprising:
a compressor (111);
an outdoor-unit connecting pipe (e.g. 51) connecting an intake path (e.g. 65) of the compressor and a second outdoor unit (e.g. 12) of the second heat pump (e.g. 12) for filling the intake path of the compressor with a refrigerant supplied from the second outdoor unit of the second heat pump (see e.g. C6-lns 15-20),
Shimura does not explicitly teach the limitation of a refrigerant filling port provided in a portion of the outdoor-unit connecting pipe.
However, Nishimura teaches (Fig 10) the limitation of a refrigeration system comprising a refrigerant filling port (15) provided in a portion of an outdoor-unit connecting pipe (16). 
Therefore, at the time the invention was effectively filed it would have been obvious for a person of ordinary skill in the art to have modified Shimura and integrated a refrigerant filling port provided in a portion of the outdoor-unit connecting pipe, as taught by the system of Nishimura, in order to properly charge the heat pump with the refrigerant (see Nishimura ¶ 12).
Also Nishimura teaches that the positioning of the filling port is a matter of design choice2 (see e.g. ¶ 160, “Note that a charging point in the refrigerant circuit is not limited to the above. For example, a service port capable of charging refrigerant from the vicinity of the gas side shut-off valve 27 may be disposed at the time of charging”). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arranged the refrigerant filling port to a portion of the outdoor-unit connecting pipe, since it has been held that mere relocation of an element would not have modified the operation of the device. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

Re claim 16, Shimura, as modified, teaches the heat pump system of claim 1. Shimura further teaches an oil separator (e.g. 121) provided in a discharge path (see arrow in Fig 1) of the compressor; an oil supply pipe (e.g. pipe where 231 is placed) extending from a predetermined position of the oil separator to the outdoor-unit connecting pipe (see e.g. Fig 1).
Allowable Subject Matter
Claims 6-10, 12, 15, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/12/2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
        2 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).